DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.

Examiner’s Comment (Response to Amendment and Arguments)
Please note claims 2, 3, and 5 inadvertently recite an incorrect status of (Withdrawn); however, these claims have been presently treated as having the status of (Previously Presented). 
In resposne to Applicant’s arguments that the claims as amended are free of a natural product (remarks at page 6), including that the composition as amended contains therapeutically effective amounts, consists of a combination of the recited materials including carriers and diluents enumerated and not present in the natural material as such; and applicants arguments that the gropudn of rejection inder 35 USC 102 (Kang WO ‘491) does not teach or suggest such a composition (remarks at pages 7-9) – are found to be persusive. Accordingly the gournds of rejection are withdrawn. Any other objection or rejection not specifically mentioned herein is also withdrawn.   
Claims 1-6 have been examined on the merits and found allowable (as amended within the Examiner's Amendment below).   
Claims 7-15, withdrawn without traverse in the Office action mailed 3/6/2020 according to the restriction requireemnt of 6/26/2019, are hereby NOT rejoined as they do not include all the limitatoins of the allowable independent claims (for example which at least require the composition to be of a cell-based ROS and NO2- activity system and would require additional search and consideration.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The proposed amendments have been made to address mere formal matters. The amendment is presented to address the cancellation of claims previously withdrawn without traverse (and not rejoined), thereby placing the claims in condition for allowance. 

In the Claims:

Claims 7-15 are canceled. 

Conclusion
Claims 1-6 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AARON J KOSAR/Primary Examiner, Art Unit 1655